Title: To Thomas Jefferson from Stephen Girard, 31 May 1806
From: Girard, Stephen
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia 31st May 1806
                        
                        The enclosed to your address was forwarded to me by a friend residing in Leghorn; there is also on board of
                            the Brig Bellair from that place a box Contg cordials which the Collector of the custom of this district promises
                            that he will take charge of and Keep the Same at your disposal
                  I am with Great Respect your obt Servant
                        
                            Stephn Girard
                     
                        
                    